This opinion is subject to revision before final
                   publication in the Pacific Reporter.

                               2015 UT 16

                                  IN THE

      SUPREME COURT OF THE STATE OF UTAH
                            ———————
                            STATE OF UTAH,
                               Appellee,
                                    v.
                    BRUNO RODRIGUEZ-RAMIREZ,
                            Appellant.
                            ———————
                            No. 20120857
                        Filed January 27, 2015
                            ———————
                     Third District, Salt Lake
                 The Honorable William B. Barrett
                         No. 121904978
                            ———————
                               Attorneys:
   Simarjit S. Gill, D. Adam Miller, Salt Lake City, for appellees
          Sarah E. Spencer, Salt Lake City, for appellant
                            ———————
     JUSTICE LEE authored the opinion of the Court, in which
    CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE NEHRING,
           JUSTICE DURHAM, AND JUSTICE PARRISH joined.
                              —————

 JUSTICE LEE, opinion of the Court:
  ¶1 This is an interlocutory appeal in a pending criminal case
against Bruno Rodriguez-Ramirez. In this case and in several
others related to it, we consider the applicability of legislative
amendments to the Indigent Defense Act (IDA), Utah Code
sections 77-32-101 through -704. The amended provisions override
this court‘s construction of the prior version of the statute in State
v. Parduhn, 2011 UT 55, ¶¶ 23–30, 283 P.3d 488, by foreclosing an
indigent defendant in a criminal action from retaining private
                    STATE v. RODRIGUEZ-RAMIREZ
                        Opinion of the Court

counsel while requesting public defense resources from the
government. See UTAH CODE § 77-32-303(2). They do so by
generally conditioning an indigent defendant‘s eligibility for such
resources on the retention of publicly funded counsel. Id.
  ¶2 The question in this and related cases1 is the applicability of
these amendments to cases filed or pending around the time the
statute became effective (May 8, 2012). In the criminal case against
Rodriguez-Ramirez, the district court denied his request for
government-funded defense resources on the ground that the
2012 amendments were ―procedural‖ and accordingly deemed to
apply to this case. We affirm, but on a somewhat different
ground. First, we identify the conduct being regulated by the
IDA—the exercise of a mature right to indigent defense resources.
And second, because the law in effect at the time that Rodriguez-
Ramirez exercised that right was the amended version of the IDA,
we affirm the district court‘s decision applying the 2012
amendment.
                                   I
  ¶3 Rodriguez-Ramirez stands charged with two counts of
sodomy on a child and one count of aggravated sexual abuse of a
child. The criminal information in this case was filed on May 25,
2012. Rodriguez-Ramirez retained private counsel, who entered
his appearance on May 31, 2012. The case was bound over for trial
on a preliminary hearing. Then, on September 7, 2012, Rodriguez-
Ramirez filed a motion for funding for necessary defense
resources, asserting that he was indigent and required funding for
an investigator and an expert witness.
  ¶4 In support of his motion, Rodriguez-Ramirez asserted that
the version of the IDA in effect at the time of his alleged offenses
controlled the disposition of his motion for funding. And because
that version of the law had been construed by this court to
―expressly contemplate[] the provision of defense resources to
indigent defendants separate and apart from the provision of
counsel,‖ State v. Parduhn, 2011 UT 55, ¶ 26, 283 P.3d 488, he



 1  See State v. Earl, 2015 UT 12, __ P.3d __; State v. Perez, 2015 UT
13, __ P.3d __; State v. Folsom, 2015 UT 14, __ P.3d __; State v. Stein-
ly, 2015 UT 15, __ P.3d __.

                                   2
                         Cite as: 2015 UT 16
                        Opinion of the Court

claimed a vested right to the application of that law to the
disposition of his motion.
  ¶5 Salt Lake County intervened and opposed the motion. The
County agreed that Rodriguez-Ramirez was indigent, but asserted
that the 2012 amendments to the IDA applied to this case and
foreclosed the request for resources unless Rodriguez-Ramirez
agreed to be represented by a public defender.
  ¶6 The district court denied Rodriguez-Ramirez‘s motion. It
did so on the basis of its conclusion that the IDA regulated a
matter of ―procedure‖ and accordingly controlled the disposition
of the motion. Because Rodriguez-Ramirez had stipulated that he
could not clear the high bar for qualifying for funding for defense
resources while being represented by private counsel, see UTAH
CODE § 77-32-303(1)(b), the district court denied the motion and
refused to award any funding for an investigator or an expert
witness.
  ¶7 Rodriguez-Ramirez filed a petition for interlocutory
appeal, which we granted. We review the district court‘s decision
de novo, according no deference to its legal determination of
which version of the IDA applies to Rodriguez-Ramirez‘s motion.
See Vorher v. Henriod, 2013 UT 10, ¶ 6, 297 P.3d 614 (stating that
the applicability of a statute is a matter of statutory interpretation,
and thus a question of law, which we review de novo).
                                  II
  ¶8 Rodriguez-Ramirez challenges the district court‘s
application of the 2012 amendments to the resolution of his
motion. His arguments are twofold. First, he contends that the
IDA is ―substantive‖ law, and thus that his rights thereunder
vested as of the time of his alleged conduct giving rise to the
criminal charges against him. Second, and alternatively, he asserts
that his right to funding vested as of the date he retained private
counsel in connection with the prosecution‘s request for custodial
interrogation.
  ¶9 We disagree on both counts, and affirm (but on grounds
somewhat distinct from those relied on by the district court). In
our prior decisions in this field, we have ―sometimes‖ suggested
that ―amendments to procedural statutes are . . . retroactive
because they apply presently to cases whose causes of action
arose in the past.‖ State v. Clark, 2011 UT 23, ¶ 13, 251 P.3d 829.

                                  3
                   STATE v. RODRIGUEZ-RAMIREZ
                        Opinion of the Court

But our cases ultimately stand for a ―simpler proposition‖—that
―we apply the law as it exists at the time of the event regulated by
the law in question.‖ Id.
  ¶10 The point we made in Clark is that the line between
substance and procedure is not ultimately an exception to the rule
against retroactivity. It is simply a tool for identifying the relevant
―event‖ being regulated by the law in question:
       Thus, if a law regulates a breach of contract or a tort,
       we apply the law as it exists when the alleged breach
       or tort occurs—i.e., the law that exists at the time of
       the event giving rise to a cause of action. Subsequent
       changes to contract or tort law are irrelevant.
       Similarly, if the law regulates a motion to intervene,
       we apply the law as it exists at the time the motion is
       filed. A change in the procedural rule would not
       apply retroactively to prior motions to intervene. We
       would not expel a party for failure to conform to a
       newly amended intervention rule in her prior
       motions.
Id.
  ¶11 This framework dictates an affirmance of the district
court‘s decision in this case. The key question is the identification
of the relevant ―event‖ being regulated by the law in question.
And here that event is the assertion of a mature request for
government-funded defense resources.
  ¶12 The event at issue is not the alleged conduct of Rodriguez-
Ramirez that gave rise to the criminal charges against him. The
IDA, after all, does not define the elements of sodomy or
aggravated sexual abuse of a child or dictate a sentence for, or
other consequence of, such conduct. See Landgraf v. USI Film
Prods., 511 U.S. 244, 269–70 (1994) (explaining that a law is
understood as retroactive if it ―attaches new legal consequences to
events completed before its enactment‖). Instead, the IDA
regulates Rodriguez-Ramirez‘s activity in the course of the
criminal proceedings against him. It prescribes, specifically, the
terms and conditions of the provision of government-funded
defense resources long guaranteed as an adjunct to the right to
counsel under the Sixth Amendment of the United States
Constitution. See Britt v. North Carolina, 404 U.S. 226, 227 (1971)

                                  4
                        Cite as: 2015 UT 16
                       Opinion of the Court

(stating that the indigent defendant has a Sixth Amendment right
to ―the basic tools of an adequate defense‖).
  ¶13 For that reason, Rodriguez-Ramirez‘s first argument fails
as a matter of law. Because the IDA is not regulating the events
giving rise to the criminal charges at issue, the applicable law is
not that version of the law in place at the time of those underlying
events. On that basis, we reject the argument that Rodriguez-
Ramirez had a vested right to the version of the IDA in place as of
the time of his allegedly criminal activity. Rodriguez-Ramirez
would have a point if the 2012 amendments altered the elements
of one of the charged crimes or the penalties attached to them. But
because the IDA does not regulate that underlying activity but
only later events in connection with his criminal defense, the
applicable law is that in place as of the date of those later events.
  ¶14 That conclusion requires us to clarify the relevant events
being regulated by the IDA. We do so by concluding that the
assertion of a right to defense resources requires the confluence of
three elements: (a) the legal right to counsel and associated
defense resources, which is generally triggered by the filing of
formal criminal charges;2 (b) the legal right to have those defense
resources provided by the government, which is implicated by a
determination of indigency;3 and (c) the assertion of a request for
defense resources, typically by the filing of a formal motion
requesting such resources.4 When these three elements come


 2 See Kirby v. Illinois, 406 U.S. 682, 688 (1972) (stating the Sixth
Amendment right to counsel attaches ―at or after the time that
adversary judicial proceedings have been initiated against him‖).
 3  See Gideon v. Wainwright, 372 U.S. 335, 342–44 (1963) (holding
that state courts are required under the Fourteenth Amendment to
provide counsel in criminal cases to represent defendants who are
unable to afford to retain their own counsel); see also UTAH CODE
§§ 77-32-202 & -301 (2012) (outlining procedure for determination
of indigency, and stating that ―[e]ach county, city, and town shall
provide for the legal defense‖ of a defendant who is an ―indigent
in [a] criminal case[]‖).
 4 See UTAH CODE § 77-32-302(1)(a) (2012) (providing that a de-
fense services provider ―shall be assigned to represent each indi-
gent‖ upon ―the indigent[‗s] request[] [for] legal defense‖).

                                 5
                      STATE v. RODRIGUEZ-RAMIREZ
                          Opinion of the Court

together, the defendant‘s assertion of his right to government-
funded defense resources has matured or vested. And as of that
date, the defendant is entitled to the benefit of the law in place at
that time. See Clark, 2011 UT 23, ¶ 13 (explaining that ―we apply
the law as it exists at the time‖ of the event being regulated).
  ¶15 Rodriguez-Ramirez‘s position fails under this framework.
All of the events relevant to his claim for defense resources came
after the effective date of the 2012 amendments to the IDA (May 8,
2012). The criminal information was filed on May 25, 2012. Private
counsel entered an appearance on May 31, 2012. And the motion
requesting funding for defense resources was not filed until
September 7, 2012. Because the 2012 amendments were in effect
when Rodriguez-Ramirez asserted a vested claim to defense
resources, the amended version of the statute controls. We affirm
the district court on that basis.
  ¶16 In so doing, we also reject Rodriguez-Ramirez‘s fallback
position—that his right to defense resources vested as of an earlier
date when he was scheduled to be interrogated by police
detectives in connection with the investigation that led to the
charges in this case. That date is not in the record on this appeal.
But the argument is meritless in any event. Rodriguez-Ramirez
would have had a right to counsel in any custodial interrogation
that may have taken place.5 But he did not have a right to
government-funded counsel, or to the defense resources necessary to
mount an adequate defense. That right did not mature until after
the charges were filed against him.6 And until that right was fully
matured and exercised, Rodriguez-Ramirez had no vested right to
the benefit of the law in place at an earlier date.


 5 See Edwards v. Arizona, 451 U.S. 477, 482 (1981) (stating that ―an
accused has a Fifth and Fourteenth Amendment right to have
counsel present during custodial interrogation‖); State v. Cruz,
2005 UT 45, ¶ 43, 122 P.3d 543 (explaining that a defendant‘s
―right to counsel attaches during custodial interrogation, or ques-
tioning initiated by law enforcement officers after a person has
been taken into custody or otherwise deprived of his freedom of
action in any significant way‖ (citation and internal quotation
marks omitted)).
 6
     See Kirby, 406 U.S. at 688.

                                   6
                       Cite as: 2015 UT 16
                      Opinion of the Court

  ¶17 We accordingly affirm the district court‘s decision applying
the 2012 IDA amendments to this case. And we remand for
further proceedings not inconsistent with this opinion.
                          ——————




                                7